Citation Nr: 1141254	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-34 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for lumbar strain.

2.  Entitlement to total disability rating for compensation based upon individual unemployability on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2002 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran did not appear at a hearing before the Board. Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

The claim of total disability rating is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

Lumbar strain is manifested by flexion to 30 degrees, extension to 10 degrees, lateral flexion, right and left, to 15 degrees, and rotation, right and left, to 30; there was no evidence of ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months period.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2011); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in December 2006.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the symptoms had increased and the effect on employment.  The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice.); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and afforded the Veteran a VA examination in October 2007.  

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disability.  





Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.




The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of arthritis, painful motion is factor to be considered. 38 C.F.R. § 4.59.

Rating Criteria for Lumbar Strain

Lumbar strain is rated under Diagnostic Code 5237.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5237 is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 

Under the General Rating Formula, the Veteran's current rating of 40 percent will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Also any objective neurological abnormality may be separately rated under the appropriate Diagnostic Code. 

The criteria under the General Rating Formula for Diseases and Injuries of the Spine provide that the normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees. 38 C.F.R. § 4.71a, Plate V. 




Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. 

In evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine. 

In addition, as noted below, there is a suggestion that the Veteran has a bulging disc at L4-L5.  Therefore, under Diagnostic Code 5243, the disability may be rated under either the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher rating. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for the next higher rating, 60 percent, are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician. 






Facts

On VA examination in October 2005, the Veteran stated that he had not undergone any treatment including physical therapy or surgery.  He did not report any trauma, only that the back had progressively worsened since service.  He did not experience any bladder or bowel symptoms, lower extremity symptoms, or erectile dysfunction.  He did experience numbness on a daily basis, but no paresthesia, unsteadiness, flare- ups, or fatigue.  He did describe a moderate loss of motion and stiffness with mild spasms.  He had moderate constant pain, but no radiation.  He was unable to walk more than a few yards before experiencing pain.  He did not have any incapacitating episodes.  

Upon examination, the Veteran had a normal head position and posture as well as spine curvature.  Everything appeared symmetrical and without atrophy.  He had a normal gait.  There was no ankylosis.  During the examination, there was no objective evidence of atrophy or guarding.  There was moderate pain with motion, and tenderness.  There was mild weakness.  The examiner elicited mild spasms on the right side.  Forward flexion was to 30 degrees with pain starting at the first degree and continuing to 30 degrees.  Extension was to five degrees with pain throughout.  The left lateral flexion was to 15 degrees and right lateral flexion was to 30 degrees, but the Veteran experienced pain throughout the range of testing.  He had rotation to 30 degrees bilaterally again with pain throughout.  Pain or any other factor such as weakness, fatigue, or lack of endurance did not reduce the range of motion even with repetition, although he had increased pain, weakness, fatigue, and lack of endurance.  There was no incoordination.  There were no motor, sensory, or reflex abnormalities during the neurological examination.  The Veteran could walk on both his heels and toes, tandem walk, squat and then rise upright without assistance.  X-rays for the lumbar spine did not reveal any significant osseous or articular findings.  

The diagnosis was a lumbar strain with a moderate effect on chores and mild effect on shopping, travelling, bathing, dressing, and grooming.  



The disability did prevent the Veteran from participating in exercise and sports.  The examiner noted the Veteran was unemployed but did not comment whether the disability affected employment.  

In March 2007, the Veteran was afforded a VA examination.  The Veteran reported no neoplasms, trauma, or treatment including physical therapy or surgery.  He did not experience any bladder or bowel symptoms, lower extremity symptoms, or erectile dysfunction.  He did not experience fatigue or weakness. He did have numbness on a daily basis, but no paresthesia or unsteadiness.  He described a loss of motion and spasms.  He was unable to walk more than a mile but could walk a quarter of a mile.  He had daily flare- ups that lasted hours and the Veteran could not do anything until the pain subsided.  He did not have any incapacitating episodes.  

Upon examination, the Veteran had objective evidence of pain and tenderness in the thoracic sacrospinalis, but did not have any spasms, atrophy, guarding, tenderness, weakness, abnormal gait, or spinal contour.  The objective evidence included facial grimacing and clinching of teeth and fists.  There was no ankylosis.  Forward flexion was 30 degrees with pain starting at the first degree and continuing to 30 degrees.  Extension was to 10 degrees with pain throughout.  The left and right lateral flexion was to 15 degrees, but the Veteran experienced pain throughout the range of testing.  He had rotation to 30 degrees bilaterally again with pain throughout.  Although he exhibited pain, weakness, fatigue, and lack of endurance, the signs did not reduce the range of motion even with repetition.  There was no incoordination.  There were no motor, sensory, or reflex abnormalities during the neurological examination.  The Veteran could walk on both his heels and toes, and tandem walk.  A CT scan of the thoracic area was normal.  








The Veteran was not employed and he stated he could not work due to his back condition.  The examiner stated that the disability had a severe effect on chores and shopping and prevented exercise and sports activities.  It had a moderate effect on recreation and travelling and a mild effect on bathing, dressing, and grooming. 

The Veteran has submitted statements that the disability has affected him as a parent of two small children because he cannot tend to their needs.  He stated that he cannot do half the activities that other people his age can do. 

Analysis

To the extent that the Veteran argues his disability picture more nearly approximates the criteria for a 50 percent rating, that is, unfavorable ankylosis, there is no evidence that any of the following are present: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  In the absence of evidence of unfavorable ankylosis of the lumbar spine on VA examinations or in any other medical evidence of record, the criterion for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine based on orthopedic manifestations have not been met.

In a similar manner, none of the difficulties the Veteran experiences approximate the disability picture of unfavorable ankylosis.  He has normal posture and gait and there are no neurologic symptoms which might be similar to those when there is nerve root stretching.  He has no symptoms other than those that are orthopedic in nature such as pain and limitation of motion and those symptoms are already accounted for in his current rating.  




The disability has not resulted in problems in other areas such as bladder/bowel, gastrointestinal, or respiratory difficulties.  In the absence of one or more of the foregoing signs or symptoms, the disability picture of the Veteran does not more nearly equate to or approximates the criteria for the next higher rating and the lower rating must be assigned.  38 C.F.R. § 4.7. 

The Board also finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  At the time of the VA examinations, the Veteran complained of pain and stiffness as general symptoms but there was no pain, weakness, stiffness, fatigue or incoordination upon repetition that resulted in a further reduction in loss of motion.  As there is no credible objective evidence to demonstrate that pain on use or during flare-ups results in additional functional limitation to the extent that under Diagnostic Code 5237 unfavorable ankylosis of the cervical spine is shown. 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). As already noted, painful motion was taken into account on the range of motion studies as noted on the VA examination in March 2007.

Associated neurologic objective abnormalities are evaluated separately under the appropriate Diagnostic Code.  In this case, the Veteran has no demonstrated objective neurological abnormalities.  Therefore, a separate rating under neurological abnormalities is not warranted.  

Also, in the absence any evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, the criteria for the next higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met.





In the absence of evidence of additional lumbar symptomatology, an evaluation in excess of 40 percent or a separate evaluation may not be assigned under DC 5237 or any other applicable regulation or DC during the appeal period.  

The Board has considered the application of other diagnostic codes in order to afford the Veteran a higher rating but does not find any raised by the medical evidence.

As the preponderance of the evidence is against a rating higher than 40 percent for lumbar strain, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).





Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of flexion and locking with joint effusion and pain, which is contemplated by the Rating Schedule under Diagnostic Codes 5257, 5260, and 5261, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.


ORDER

A rating higher than 40 percent for lumbar strain is denied.


REMAND

The claim for a total disability rating for compensation based on individual unemployability is raised by the Veteran as he has stated that he unemployed and had been for many years due to his service-connected disability.

In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total disability rating for compensation based on individual unemployability (either stated or implied by a fair reading of the claim or of the evidence of record) is not a separate claim for benefits, but part of the claim for increase.






Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability.

2.  After the development has been completed, adjudicate the claim for a total disability rating for compensation based on individual unemployability on an extraschedular basis.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


